              Case 1:20-cv-02089-VEC Document 25
                                              24 Filed 08/18/20 Page 1 of 1




MEMO ENDORSED
                                美国纽约州纽约市华尔街 2 号 21 层 邮政编码：10005
                                  2 Wall Street, 21st Floor, New York, NY 10005, USA
                                电话/Tel：+1(212)380-8388 传真/Fax：+1(212)810-1995
                                               网址：www.zhonglun.com


                                                       August 18, 2020                   USDC SDNY
                                                                                         DOCUMENT
    VIA ECF                                                                              ELECTRONICALLY FILED
    The Honorable Valerie Caproni, United States District Judge                          DOC #:
                                                                                         DATE FILED: 8/18/2020
    United States District Court for the Southern District of New York
    40 Foley Square, Room 240, Courtroom 443
    New York, NY 10007
                                          Wuhu Changjia Investment Fund, LLP v.
                                                Centrisys Capital, Inc.
                                          Case No.: 1:20-cv-02089-VEC
    Dear Judge Caproni:

           This office represents defendant Centrisys Capital, Inc. in this matter. The initial pretrial
    conference in this matter is presently scheduled for August 28, 2020. As you will note from
    the docket, defendant Centrisys Capital, Inc. filed a motion to dismiss the plaintiff’s amended
    complaint and the plaintiff, Wuhu Changjia Investment Fund, LLP, opposed that motion and filed
    a cross-motion to further amend the complaint to add two parties as defendants. The cross-
    motion was fully submitted yesterday, August 17, 2020, with the filing of plaintiff’s cross-motion
    reply.

            The parties have conferred and, given the pendency of the motions, request that the initial
    pretrial conference be adjourned to September 25, 2020, with the parties’ joint submission
    due September 17, 2020. Please note that, given prior motion practice, this conference, which
    was initially scheduled for April 24, 2020, has been adjourned twice previously.

           Please let us know if this extension request may be granted. Thank you.

                                                       Respectfully submitted,
             Application GRANTED.

             SO ORDERED.
                                                       Kerry J. Kaltenbach
    KJK/
                                                8/18/2020
             HON. VALERIE CAPRONI
             UNITED STATES DISTRICT JUDGE
                    Zhong Lun New York LLP is a New York State registered limited liability partnership.
                             Zhong Lun New York LLP 是在纽约州注册的有限责任合伙。
